Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The amendment filed on 01/19/21 has been entered. Claims 12-31 remain pending in the application.
Response to Arguments
Applicant’s arguments, filed 01/19/21, with respect to the objections and claim rejections under 35 USC §112 have been fully considered and are persuasive.  Accordingly, are withdrawn.
Reasons for Allowance
Claims 12-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art of record fails to teach the details of the applicant’s invention as cited in each of claims 12, 27 and 29. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
At least the following limitations, when considered in context, makes each of claims 12 and 27 inventive: “[…] said throttle device in said release sate causing said throttling effect on liquid flowing in said second direction through said throttle device and said throttle channel, said throttling effect in said release state being less than said throttling effect in said throttling state […]”. 
At least the following limitations, when considered in context, makes claim 29 inventive: “[…] said throttle channel in said throttling sate of said throttle device having a first fluid-accommodating cross-sectional configuration to produce said throttling effect on liquid flowing through said throttle device and said throttle channel in a direction towards said discharge opening, and said throttle channel in said release state of said throttle device having a second fluid-accommodating cross-sectional configuration, different from said first fluid-accommodating cross-sectional configuration, to product said throttling effect on liquid flowing through said throttle device in a direction towards aid inlet region, said throttling effect in said release state of said throttle device being less than said throttling effect in said throttling state of said throttle device […]”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either 

/R.A.G/Examiner, Art Unit 3754           
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                     
05/24/2021